Citation Nr: 1715608	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-03 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1956 to October 1956, and from April 1959 to June 1979.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2012.  The RO issued a Statement of the Case (SOC) in February 2013.  In February 2013, the Veteran filed this Substantive Appeal.  Thus, the Veteran perfected a timely appeal of the issues.  A Supplemental Statement of the Case (SSOC) was issued by the Agency of Original Jurisdiction (AOJ) in April 2014, after additional evidence was submitted into the record.  

In June 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

This case was previously remanded by the Board in October 2015 for further evidentiary development.  

In November 2016, service connection was granted by the RO for erectile dysfunction, as secondary to the Veteran's service-connected residuals of prostate cancer.  Since this decision constitutes a full grant of that benefit sought on appeal, the issue concerning service connection for erectile dysfunction has been resolved.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

A SSOC denying service connection for a right knee disorder was issued by the AOJ in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for a right knee disorder.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id.   

The Veteran is seeking service connection for a right knee disorder.  He contends that he was on guard in a shed while on active duty in Baumholder, Germany, when the floor gave way and he sustained injuries to his right leg and knee.  The Veteran claims that he has been having pain since the incident occurred in 1959.  See June 2015 Board Hearing Transcript.  The Veteran has also reported in his August 2011 VA 21-526 Form that his right knee injury occurred in February 1959, while serving in the National Guard before his second period of active duty.

As noted above, the Board remanded this case in October 2015 for further development.  The Board directed the AOJ to obtain the Veteran's service treatment records from the Army Hospital in Baumholder, Germany, dated in 1959.  The Board also directed the AOJ to obtain all of the Veteran's Army National Guard treatment records from 1955 to 1959.  The AOJ was instructed to clearly document the claims file if the records were unavailable.

Following the October 2015 remand, the AOJ sent a request for complete medical and dental records and the Veteran's entire personnel file from The National Personnel Records Center (NPRC) in December 2015.  At that time the AOJ also requested active duty inpatient clinical records for the Veteran's right knee injury for the time period between January 1959 and December 1959 from the Army Hospital in Baumholder, Germany.  Subsequent to the requests made by the AOJ, several military personnel records were added to the file, along with the Veteran's dental records and some service treatment records that were already a part of the Veteran's file.  In January 2016, the National Archives and Records Administration responded to the request for complete medical and dental records and stated that all requested records were shipped to the contracted scan vendor for upload into the Veterans Benefits Management System (VBMS).  No response was received for the request pertaining to records from the Army Hospital in Baumholder, Germany for the period of January 1959 through December 1959.  The Veteran has claimed two different possible times that his right knee injury occurred, including in February 1959 when he was in the National Guard and in the winter of 1959 when he was stationed in Baumholder, Germany.  The Board finds that because the Veteran's clinical records from the Army Hospital in Germany have not yet been obtained and that a request for his treatment records from the National Guard was never made by the AOJ, the case must be remanded in order to have the AOJ attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's in-service clinical treatment records for his right knee from the Army Hospital in Baumholder, Germany, dated in 1959.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the AOJ should prepare a memorandum of unavailability, provide notice to the Veteran of the inability to verify such alleged events, and allow the Veteran an opportunity to respond.

2. Obtain the Veteran's Army National Guard clinical treatment records from 1955-1959.

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the AOJ should prepare a memorandum of unavailability, provide notice to the Veteran of the inability to verify such alleged events, and allow the Veteran an opportunity to respond.

3. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




